Citation Nr: 0104964	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  90-49 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disability of 
multiple joints, to include rheumatoid arthritis.

2.  Entitlement to an increased (compensable) disability 
rating for rheumatic heart disease.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to an earlier effective date than March 26, 
1998 for a 40 percent disability evaluation for arthralgia of 
the right shoulder and a 30 percent disability evaluation for 
arthralgia of the left shoulder to include whether the 
December 15, 1971 rating decision that assigned a 20 percent 
disability rating for arthralgia of the shoulders, residual 
of rheumatic fever, constituted clear and unmistakable error 
(CUE).



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
May 1943.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals until March 1999, and 
hereafter referred to as the Court) from a September 1991 
decision of the Board of Veterans' Appeals (the Board) that 
denied entitlement to service connection for rheumatoid 
arthritis of multiple joints, a rating in excess of 20 
percent for arthralgia of the shoulders, an increased 
(compensable) rating for rheumatic heart disease and 
entitlement to TDIU.  The Court vacated the December 1991 
Board decision and remanded the case for another decision 
taking into consideration matters raised in its order.

The Board in 1993 remanded the case to the Department of 
Veterans Affairs (VA) Regional Office (RO) for further 
development.  The case was again before the Board in July 
1997 with the additional issue of entitlement to an effective 
date earlier than February 22, 1988 for a 30 percent rating 
for arthralgia of the right shoulder and a 20 percent rating 
for arthralgia of the left shoulder.  The Board in July 1997 
once again remanded the case for further development.  

The record shows that in July 1999 a RO decision review 
officer granted a 40 percent rating for arthralgia of the 
right shoulder and a 30 percent rating for arthralgia of the 
left shoulder effective March 26, 1998.  This rating 
represented the maximum schedular evaluation for limitation 
of motion of the arm, major and minor, under Diagnostic Code 
5201.  The veteran was notified and in May 2000 
correspondence he said that he was pleased with the 
disability awards except that they should be adjusted in 
accordance with the claim of CUE.  The Board interprets the 
veteran's comments as withdrawing the claims for increase for 
the shoulders except as the ratings may be adjusted earlier 
based on claimed CUE which implicitly includes a claim for an 
earlier effective date for the current 40 percent and 30 
percent ratings.  The RO has advised the veteran of the basis 
for the March 26, 1998 effective date and his May 2000 
written argument reasonably construed argues for an earlier 
effective date.   

The Board observes that the veteran had a private attorney 
represent him before the Court.  However, this representation 
did not extend to matters before the VA or the Board.  In 
August 2000 the Paralyzed Veterans of America advised him 
they could not represent him.  In November 2000 the Board 
accepted a motion to withdraw as representative from the 
National Veterans Legal Services Project.  The veteran in 
December 2000 advised the Board that he would represent 
himself at this stage of his appeal.

The issues of entitlement to service connection for a 
disability of multiple joints, to include rheumatoid 
arthritis, entitlement to an increased (compensable) 
disability rating for rheumatic heart disease and entitlement 
to TDIU are discussed further in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The December 15, 1971 rating decision that assigned a 20 
percent disability rating for arthralgia of the shoulders as 
a residual of rheumatic fever was not appealed by the 
veteran.

2.  The rating decision of December 15, 1971 in failing to 
assign a separate 10 percent rating for arthralgia of the 
right shoulder was not a reasonable exercise of rating 
judgment.

3.  An increase in the disability of the shoulders was 
ascertainable from November 13, 1987 for arm motion of both 
arms limited to midway between the side and shoulder level, 
and from March 26, 1998 such increase was ascertainable with 
arm motion of both arms limited to 25 degrees from the side.


CONCLUSION OF LAW

1.  The December 15, 1971 rating decision that failed to 
assign a separate 10 percent disability rating for arthralgia 
of the right shoulder as a residual of rheumatic fever did 
constitute CUE.  38 U.S.C.A. §§ 1151, 4005; 38 C.F.R. 
§ 3.105(a), 4.71a, 4.88a (1971).

2.  The criteria for an effective date of November 13, 1987 
for a 30 percent disability evaluation for arthralgia of the 
right shoulder and a 20 percent disability evaluation for 
arthralgia of the left shoulder have been met.  38 U.S.C.A. 
§§ 1155, 5110, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.105, 3.400(o)(1), (2) (2000).

3.  The criteria for an effective date earlier than March 26, 
1998 for a 40 percent disability evaluation for arthralgia of 
the right shoulder and a 30 percent disability evaluation for 
arthralgia of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400(o)(1), (2) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the RO in June 1943 granted service 
connection for residuals of rheumatic fever on the basis of 
aggravation and assigned a 20 percent rating under the VA 
rating schedule then in effect.  The rating was based on the 
veteran's service medical records that showed he was 
hospitalized for rheumatic fever of the knees, ankles, hips 
and shoulders.  The VA rating determination went against the 
service department's finding that the preexisting disability 
had not been aggravated by military service.  

VA examined the veteran initially late in 1943 and at that 
time the shoulders were found to have full, free and normal 
range of motion.  The diagnoses included rheumatic fever from 
history and no osteoarthropathy found.  Based upon this 
examination the RO proposed to reduce the rating to 
noncompensable (0 percent).  However, after reviewing 
additional documentary evidence the rating was reduced to 10 
percent under Diagnostic Code 1916 of the rating schedule 
(1933 version).  That version of the VA rating schedule 
instructed to rate rheumatic fever on residuals and 
complications, hypertrophic arthritis, resulting heart 
lesion. 

On a VA examination late in 1946, he complained of shoulder 
pain but the examiner reported a normal physical examination 
and x-ray of the left shoulder.  The diagnoses included heart 
disease not found and normal left shoulder.  The RO in late 
1946 rated the disability as residuals, rheumatic fever, 0 
percent under Diagnostic Code 7000 of the recently published 
revision of the VA rating schedule

The veteran was next heard from in 1948 with medical evidence 
showing heart and joint pain complaints.  VA hospitalization 
showed a diagnosis of rheumatic fever by history only, 
inactive.  Based on this evidence the RO early in 1948 
granted an increase to 10 percent under Diagnostic Code 7000 
and listed the disability as rheumatic heart disease.  VA 
examined him early in 1949 when he had complaints that 
included shoulder pain in both shoulders.  The examiner 
reported that he had trouble raising the arms much above 
shoulder level, that this was painful and more marked on the 
left.  The examiner said there was no evidence of heat, 
redness or crepitus and that x-ray showed normal shoulders.  
The diagnoses were rheumatic fever not found, cardiac disease 
not found and arthralgia of both shoulders.

The RO in 1949 considered this evidence and rated arthralgia 
of both shoulders, residual of rheumatic fever, 10 percent 
under Diagnostic Code 6309.  Rheumatic heart disease was 
separately rated 0 percent under Diagnostic Code 7000.  The 
rating board noted he had shoulder pain complaints during 
military service.  When VA examined him in 1958 the x-ray of 
the shoulders was read as negative, but according to the 
examiner, he moved the shoulders 90 degrees from the body and 
no further.  The diagnoses were rheumatic fever not found, 
rheumatic heart disease not found and arthralgia of both 
shoulders doubtful.  The RO in 1959 continued the previous 
rating.  The record shows that the shoulders were not 
evaluated for rating purposes during VA hospitalization in 
1959 and 1960.  

The veteran's next claim for increase was received in July 
1971 when he wrote that he had received regular VA outpatient 
treatment and had trouble trying to work.  The VA outpatient 
reports began early in 1971 and did not specifically mention 
the shoulders in referring to joint pain.  According to a VA 
orthopedic examiner late in 1971, the left arm adduction was 
limited to 90 degrees and there was pain on manipulation.  
The right shoulder reportedly showed a lesser degree of 
limitation.  X-ray was read as showing no bone or soft tissue 
abnormality.  The orthopedic diagnosis was chronic arthritis, 
multiple, involving chiefly the spine and shoulders.  On the 
VA examination report form an examiner of the musculoskeletal 
system wrote there was limitation of the left shoulder that 
was moderate on the right.  The diagnoses included 
degenerative arthritis of both shoulders.  

The RO in the December 15, 1971 rating granted an increase to 
20 percent under Diagnostic Codes 6309-5002 for arthralgia of 
the shoulders, residual of rheumatic fever.  The rating board 
stated that reports revealed increased limitation of motion 
of both shoulders.  The veteran was also found entitled to 
nonservice-connected disability pension, which provided the 
greater benefit.  He was given notice in December 1971 and 
did not appeal the rating determination.  He did not appeal 
subsequent rating decisions in 1973 and 1975 that considered 
VA hospital reports. 

The RO received the veteran's next claim for increase on 
February 22, 1988.  VA examination in early 1988 reportedly 
noted no joint deformity.  VA outpatient records received 
years later showed that in late1986 the veteran complained of 
left shoulder pain and on November 13, 1987 he was scheduled 
for a rheumatology consultation that was again mentioned in 
December 1987 but not completed until February 1988.  After 
further examination in 1990, the RO continued the 20 percent 
rating in May 1990 but changed the rating scheme to 
diagnostic Codes 5099-5002.  A VA examiner early in 1990 
reported for both shoulders forward elevation 95 degrees, 
abduction 90 degrees, external rotation and internal rotation 
were each 45 degrees.  Two months later another VA examiner 
reported tender shoulder joints, external rotation 30 
degrees, internal rotation 90 degrees and elevation 100 
degrees that was limited by pain complaints.  An examination 
late in 1993 pursuant to a Board remand found passive flexion 
and abduction limited to about 75 degrees and voluntary 
resistance on active motion.  External rotation was 60 
degrees and internal rotation was 20 degrees.  

The RO reviewed the record and sought to establish CUE in 
rating decisions of July 1988, October 1988, May 1990 and 
September 1990 for failing to assign separate 20 percent 
evaluations for each shoulder under Diagnostic Code 5201 from 
February 1988.  A 30 percent evaluation for the right 
shoulder from 1993 was recommended.  The Director, VA 
Compensation and Pension Service concurred in the proposed 
CUE determination as to the separate 20 percent ratings but 
directed that the 30 percent rating for the right shoulder 
commence in February 1988.  The RO rating decision in January 
1995 implemented the revised rating based on CUE.  
Accordingly, effective February 22, 1988, arthralgia of the 
right shoulder was rated 30 percent and arthralgia of the 
left shoulder was rated 20 percent under Diagnostic Code 
5201.  The veteran then sought to revise the 1971 decision 
based on CUE.

After review of the veteran's testimony from a hearing late 
in 1995, a RO hearing officer held that the evaluation of the 
shoulders in 1971 did not warrant a higher rating based on 
limitation of motion or on the basis of active rheumatic 
fever since there was no active disease at the time.  
Therefore, either of the rating options would not have 
produced a higher rating.  The reasoning against CUE from the 
statement of the case was that the 1971 rating was based on 
active process and rating on limitation of motion would not 
have given a higher evaluation.  The reasoning was that the 
limitation of motion of the left shoulder warranted a 20 
percent rating based on limitation to shoulder level but the 
limitation of motion of the right shoulder warranted only a 0 
percent rating.  

Pursuant to the Board remand in 1997, VA completed a 
reexamination of the veteran's shoulders on March 26, 1998.  
The examiner reported bilateral external rotation 30 degrees, 
internal rotation 90 degrees and abduction 60 degrees.  
Forward elevation was 100/120 degrees.  With the arms 
abducted 60 degrees, external rotation was reported as 35/55 
and internal rotation 60 degrees bilateral.  The examiner 
said there was guarding and very painful movement.  The 
diagnosis was chronic muscle strain.  

After review of the examination report and other records 
obtained as a result of the remand, the RO in July 1999 
granted a 40 percent rating for arthralgia of the right 
shoulder and a 30 percent rating for arthralgia of the left 
shoulder under Diagnostic Codes 5299-5201.  The rating 
increase was effective March 26, 1998. 


Criteria

Initially, the Board notes that the veteran did not appeal 
the December 15, 1971 rating decision and that the decision 
is final.  38 U.S.C.A. § 4005; 38 C.F.R. 
§§ 3.104(a), 3.105(a) (1971).

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(1999), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," 

(2) the error must be "undebatable" and 
of the sort "which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made," and 

(3) a determination that there was clear 
and unmistakable error must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 
242 (1994).

Arthritis rheumatoid (atrophic) As an active process: 100 
percent with constitutional manifestations associated with 
active joint involvement, totally incapacitating.  60 
percent, less than criteria for 100% but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  40 percent, 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  20 percent, one or two exacerbations a year in a well-
established diagnosis. 

For chronic residuals: for residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Note: The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis. Assign the higher 
evaluation.  Diagnostic Code 5002.

The rating criteria for rheumatic fever in 1971 were provided 
under 38 C.F.R. § 4.88a Diagnostic Code 6309.  This rating 
scheme provided that when rheumatic fever has cardiac 
manifestations, it should be evaluated under Diagnostic Code 
7000.  When the rheumatic fever is productive of joint 
manifestations only, it should be evaluated under Diagnostic 
Code 5002.  

Diagnostic Code 5201 provides the rating criteria for 
evaluation of limitation of motion of the arm.  When movement 
of the arm is limited to shoulder level, a 20 percent 
disability evaluation is assigned for the major or minor 
hand.  When arm motion is limited to midway between the side 
and shoulder level, a 30 percent disability evaluation will 
be assigned for the major hand and a 20 percent disability 
will be assigned for the minor hand.  When arm motion is 
limited to 25 degrees from the side, a 40 percent disability 
evaluation will be assigned for the major hand and a 30 
percent disability evaluation will be assigned for the minor 
hand.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).


Analysis

Initially, the Board finds that the holding in Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) does not assist the veteran 
given the facts of his claim as the record does not show any 
grave procedural error was committed in 1971 that could 
render the 1971 rating decision nonfinal.  The holding in 
Hayre as explained in Tetro v. Gober, 14 Vet. App. 100 (2000) 
provided for review of unappealed decisions where grave 
procedural error had occurred so as to render the decision 
nonfinal.  In Hayre the vitiating error was failure to assist 
in obtaining specifically requested service medical records 
and failure to provide the claimant with notice explaining 
the deficiency.  

Other examples of grave procedural error referred to in Tetro 
are missing here.  See for example, Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995) (failure to provide a statement of the 
case after receiving a notice of disagreement); Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994) (failure to provide 
notification of denial tolls period to file a notice of 
disagreement); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) 
(failure to send statement of the case to accredited 
representative tolled 60 day period to respond) and Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992) (evidence sufficient 
to rebut presumption of administrative regularity for mailing 
of appeal notice).  

With respect to the claim of CUE in the RO's failure to 
assign separate compensable ratings for each shoulder, the 
Board must point out the appellant in essence appears argue 
misapplication of law or regulation rather than disagreeing 
with the way the RO weighed and evaluated the evidence.  
Disagreement with the way the facts were weighed and 
evaluated is not a claim of clear and unmistakable error.  

The constructive receipt rule established in Bell v. 
Derwinski, 2 Vet. App. 611 (1992) would have no application 
to this case since the rating decision at issue was prior to 
the date the Bell decision was issued, July 21, 1992.  See, 
for example, Damrel, 6 Vet. App. at 246; Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  
Further, a breech of the duty to assist cannot be a basis for 
a CUE claim, although the record may have been incomplete.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  It does not appear 
that the record was incomplete in 1971. 


The Board finds that the RO misapplied the rating criteria in 
not assigning a 10 percent rating for the right shoulder 
based on the noncompensable limitation of motion.  The Board 
must point out that the RO's rationale against CUE actually 
supports a finding of CUE rather than rebutting it.  For 
example, the 1971 rating decision was clearly based on 
limitation of motion.  The rating board found that the 
limitation of motion had increased and coded the rating 
accordingly under Diagnostic Code 5002.  There was no 
"active process" so the facts compelled the rating on the 
basis of limitation of motion under Diagnostic Code 5002.  
the rating under Diagnostic Code 5002 had to be made on the 
basis of limitation of motion for the joint or joints 
involved.  Although the rating board in 1971 did not provide 
the precise code which Diagnostic Code 5002 required, the 
Board will acceot the more recent reasoning that Diagnostic 
Code 5201 was contemplated in assigning the rating in 1971.  

Where the error occurred was in not assigning a 10 percent 
rating under Diagnostic Code 5002 for the noncompensable 
limitation of motion of the right arm.  That the motion was 
not limited to shoulder level cannot be reasonably debated.  
However, there was limitation of motion objectively 
confirmed.  In that case, Diagnostic Code 5002 required a 10 
percent rating for the joint limited to a less than 
compensable degree.  The RO explanation that 20 percent was 
warranted for the left shoulder and 0 percent for the right 
shoulder simply ignores the rating scheme.  Even if 38 C.F.R. 
§ 4.31 provided a noncompensable rating for the shoulder 
where the minimum limitation was not shown, this provision 
was superceded by the rating scheme applicable to the 
arthralgia of the shoulders as a residual of rheumatic fever.  
Whether or not the RO explicitly considered 38 C.F.R. § 4.59 
does not compel a higher rating based on CUE since painful 
motion is a factor in assessing limitation of motion and 
would not alone have compelled a higher rating for either 
shoulder in 1971.  The argument regarding the rating for the 
left shoulder in 1971 is nothing more than disagreement with 
the way the evidence was weighed and evaluated.  As 
previously noted it is not a viable basis for CUE. 

The Board must conclude that the veteran has not articulated 
a plausible argument based on a failure to apply the law or 
misapplication of the law to his case in light of the 
contemporaneous evidence to the effective dates for the 
subsequent ratings for the shoulders.  That is, he has 
offered no compelling undebatable evidence that level of 
impairment existed earlier than February 1988 or March 1998, 
respectively.  See Fugo v. Brown, 6 Vet. App 40, 43-44 
(1993).  Disagreement with the way the evidence was evaluated 
is not a claim of CUE.  Therefore, the Board must find that 
the rating decisions of January 1995 and July 1999 were in 
accord with acceptable rating judgment.  The 1999 rating 
decision was explanatory regarding the choice of the 
effective date for increase and it was not shown that the 
evidence compelled an earlier dated as claimed.  See Bierman 
v. Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. Brown, 5 
Vet. App. 127, 133-34 (1993); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).   

In summary, the record simply does not support an argument 
that undebatable error was committed other than in failing to 
assign a separate 10 percent rating for the right shoulder in 
1971.  The weight and probative value given to a particular 
examination report or treatment record involves judgment.  
Accordingly, the Board finds that the January 1995 and July 
1999 rating decisions did not contain any kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result regarding the effective 
date for the rating increases granted on each occasion.  See 
also Baldwin v. West, 13 Vet. App. 1 (1999).  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (2000), which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim, or date of receipt of claim.  
However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later 
date when it is shown that the requirements for an increased 
evaluation are met, or the date the claim for an increased 
evaluation is received.  See, Harper v. Brown, 10 Vet. App. 
125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) 
and VAOPGCPREC 12-98.  The record shows that the increase 
granted in 1999 comes within this general framework and does 
show an ascertainable increase to the highest schedular 
rating under Diagnostic Code 5201 coincided with the 
examination in March 1998.  

The basis for the February 1988 effective date that the RO 
selected is readily apparent from the record.  However, upon 
review of the record, the Board concludes that the date of 
claim for increase is not the pertinent date for the 
effective date of the increase.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997) and Swanson v. West, 12 Vet. App. 442 (1999).  

The Court in Hazan, after discussing the application of 
estoppel in such claims, held that after a claim for increase 
is submitted, all the evidence, not just evidence not 
previously considered must be reviewed to determine the 
appropriate effective date.  Id at 520-21.  

In Swanson it was once again stated that consideration must 
be given to all the evidence of record, including that which 
predated a decision on the same matter, to determine when an 
ascertainable increase occurred in the rated disability. 
Thus, 38 C.F.R. § 3.400(o)(2) reasonably interpreted requires 
a review of all available records to determine if an 
ascertainable increase occurred during the one-year period 
prior to the date of claim in 1988 or, if not then, when such 
increase could be ascertained.  In summary, the date of claim 
or date entitlement arose controls unless such increase is 
ascertained within the year prior to the date of claim.  Here 
the relevant evidence coincides with the outpatient reports 
of November 1987, but not earlier.  Thus the determination is 
whether that date or a later date is determinative for the 
increase.  Liberally read, the Board believes that an 
increase was ascertainable from November 1987 as indicated by 
the joint pain complaints and the need for a rheumatology 
evaluation.  The Board can review the February 1988 effective 
date without regard to CUE since the current appeal arose 
from that determination. 



ORDER

The December 15, 1971 rating decision having constituted CUE, 
the appeal based on CUE is allowed to the extent indicated.

An effective date for an increased rating for arthralgia of 
the shoulders retroactive to November 13, 1987 is granted to 
the extent indicated subject to the regulations governing the 
payment of monetary awards.

In summary, the Board finds CUE was committed in 1971 only to 
the extent that a separate 10 percent rating was not granted 
for the veteran's right shoulder.  An earlier effective date 
of November 13, 1987 is found for the rating increase 
implemented in the January 1995 rating decision.  In essence 
that decision raised the right shoulder rating to 30 percent 
but continued the 20 percent rating for the left shoulder.  
The date of increase in March 1998 is shown to have been a 
correct application of the law and regulations governing the 
effective date for an increased rating that was not 
ascertainable until after the date of claim.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the initial grant of service connection 
for residuals of rheumatic fever noted multiple joint 
involvement during military service, specifically the 
shoulders, hips, ankles and knees.  

Service connection was granted for arthralgia of the shoulder 
in 1949.  At the same time, the residuals of the rheumatic 
fever was granted a 10 percent disability evaluation 
effective from February 1949 under Diagnostic Code 6309 based 
on noted shoulder symptomatology in service.  The rheumatic 
heart disease was assigned a 0 percent rating under 
Diagnostic Code 7000.  .  

The 1971 VA examination that was the basis for the increased 
rating for the shoulders noted degenerative arthritis of the 
ankles, shoulders and lumbosacral spine but X-ray examination 
did not confirm this.  A claim submitted in February 1988 and 
a VA examination conducted in 1988 included notations of 
knee, ankle, shoulder symptomatology since 1943 with an 
assessment of nonspecific synovitis.  

A notice of disagreement received in 1989 refers to multiple 
joint disease as related to residuals of rheumatic fever.  A 
statement from the veteran's representative which was 
received at the RO in October 1990 mentions service 
connection for rheumatoid arthritis.  A rating decision in 
May 1990 that denied this claim referred to the hands, feet, 
ankles and knees and degenerative arthritis of the spine.  

A VA doctor in February 1990 noted rheumatoid arthritis that 
was generalized.  Another VA physician noted in March 1990 
degenerative changes and hand synovitis and recommended a 
rheumatology evaluation.  

The Court vacated the 1991 Board decision that denied service 
connection for multiple joint rheumatoid arthritis service 
connection and asked for a clarification as to whether there 
was a service-connected rheumatoid arthritis of the shoulders 
and if so the effect on other joints.  In a 1993 remand, the 
Board requested a physical examination to determine if the 
veteran had rheumatoid arthritis and, if so, whether the 
disorder was related to the service-connected rheumatic 
fever.  The Board didn't ask for clarification of service 
connection based on the 1943 rating action.  

A VA physician in October 1993 reported that he did not 
believe the veteran had rheumatoid arthritis or that the 
veteran's shoulder pain was related to possible rheumatoid 
arthritis in the 1940's although no definite diagnosis was 
provided.  In December 1995, a physician reported that the 
veteran had fibromyalgia and that it was clear he had 
rheumatoid arthritis in service and thereafter he developed a 
pain syndrome multiple areas and fibromyalgia seemed to 
develop something after service but no statement as to 
causality could be made.  

A Board of Veterans' Appeals in 1997 didn't ask for further 
development of the service connection claim and a VA 
examination conducted in March 1998 did not offer any 
pertinent comment.  However, the Board notes that in 1995 
records recently received, W. M., M.D. was asked by the 
veteran to determine the etiology of his joint disability 
based on a review of the veteran's records.  Dr. M. noted in 
the record that he would do so and provide a letter.  A 
review of the claims file reveals this letter, if it was 
produced, has not been associated with the claims file.  The 
various opinions appear to raise pertinent questions rather 
than resolving with any certainty the matter on appeal.

Regarding an increased rating for rheumatic heart disease, 
the Court decision in 1993 found that it was uncontradicted 
that the veteran had left ventricular hypertrophy and mitral 
valve calcification and a stress test consistent with 
ischemic heart disease which appears relevant to a rating 
under 38 C.F.R. § 4.104 Diagnostic Code 7000.  In 1993, the 
Board requested a cardiology examination that found left 
ventricular hypertrophy and mitral valve calcification.  It 
was recommended that an echocardiogram and thallium scan be 
conducted.  A private medical doctor in 1993 diagnosed mitral 
valve calcification and left ventricular hypertrophy.  

In July 1997, the Board directed that the veteran be examined 
by a specialist in cardiology to asses the severity of the 
rheumatic heart disease in accordance with the schedular 
criteria.  In October 1998, a VA physician opined it was 
unlikely the veteran had rheumatic heart disease from the 
rheumatic fever but somewhat equivocal.  In any event the 
examination was apparently not completed. 


The record shows that service connection for residuals of 
rheumatic fever were initially rated as rheumatic heart 
disease in 1946 and the initial 0 percent rating has been 
continued to the present.  The medical evidence in 1988 and 
1990 was apparently referred to by the Court.  However, the 
failure to provide a complete VA examination could be 
interpreted as potentially prejudicial noncompliance with the 
1997 Board remand as discussed in Stegall v. West, 11 Vet. 
App. 268 (1998).

As for the TDIU claim, the Board must defer consideration 
pending the resolution of other matters on remand.  However, 
the Board observes that a July 1999 supplemental statement of 
the case informed the veteran that a 60 percent service-
connected disability did not meet the criteria for schedular 
consideration of TDIU.  However, according to 38 C.F.R. § 
4.16(a), total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities: provided, 
that, if there is only one such disability that it is ratable 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 

The regulations explains that for the purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single bodily system, e. g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It would appear that the veteran's combined 60 percent rating 
for the shoulders would meet the criteria for schedular 
consideration.  The claim for individual unemployability must 
be fully developed as discussed in Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994); Vettese v. Brown, 7 Vet. App. 31, 35 
(1994).

There has been a significant change in the law during the 
pendency of this appeal which has a direct impact on the 
service connection claim and other development requirements.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In light of the above, the Board finds the claims of 
entitlement to service connection for a disability of 
multiple joints, to include rheumatoid arthritis, entitlement 
to an increased (compensable) disability rating for rheumatic 
heart disease and entitlement to TDIU must be remanded to the 
RO for additional evidentiary development as set out below: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
multiple joint disability and rheumatic 
heart disease.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

The RO should also inquire of Dr. M. 
regarding any review of the veteran's records 
he completed in 1995 and any letter or other 
correspondence he prepared at the time in 
response to the veteran's request as reported 
in his medical record of April 6, 1995.  

2.  Thereafter, the RO should undertake 
any additional development indicated, and 
this should include examination by an 
appropriate specialist, preferably who 
has not previously examined the veteran, 
if available, or referral for additional 
medical opinion as authorized under 
38 C.F.R. § 3.328, to ensure a 
comprehensive record is assembled.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
disability of multiple joints currently 
established in the record had its 
inception in service based upon the 
recorded medical history in service and 
after service regarding multiple joint 
complaints.  The examiner should provide 
the rationale for all opinions or 
conclusions expressed.

The RO must carefully consider this matter in 
light of the grant of service connection for 
residuals of rheumatic fever in June 1943 on 
the basis of aggravation and the extent to 
which it may have established service 
connection for multiple joints. 

3.  The RO should arrange for a VA cardiology 
examination of the veteran to determine the 
nature, extent of severity, and etiology of 
any disability of the heart from rheumatic 
fever that may be present.  Any further 
indicated special studies should be 
conducted.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination.  
The examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination.  

The examiner must complete an examination 
that is adequate to assess heart disability 
under the current rating scheme and the 
rating scheme in effect prior to the changes 
effective in January 1998.  The examiner 
should review the veteran's claims folder and 
provide an opinion on the degree of 
probability that any heart disability found 
on examination is related to service 
connected rheumatic heart disease, 
particularly on the basis of the 
circumstances reported by the veteran to have 
occurred during service.  

The examiner should provide a complete 
rationale for all opinions and conclusions 
expressed.  Any consultations with other 
specialists deemed necessary for a 
comprehensive evaluation should be obtained.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures to comply 
with Stegall.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

6.  After undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to service connection for a 
disability of multiple joints, to include 
rheumatoid arthritis, entitlement to an 
increased  (compensable) rating for rheumatic 
heart disease and entitlement to TDIU in 
accordance with all applicable law and 
regulations.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure without 
good cause shown to report for a scheduled VA examination may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2000).  



		
	Mark J. Swiatek 
	Acting Member, Board of Veterans' Appeals



 



